Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1--8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 2021/0135151 A1)(“Baek”) in view of Yoon et al (US 2019/0245160 A1)(“Yoon”).
Baek discloses a display panel, as Baek discloses a flexible display (Abstract)  which includes organic light emitting diode (para. 0098) including an organic light emitting material between transparent substrates (para. 0098), including
A display area AA, as Baek discloses the area AA is the area of the active light emitting portion of the display (para. 0098)
A peripheral area surrounding the display area
A hole area at the display area, as Baek discloses an opening for a sensor (para. 0007-0008), for example for a camera (para. 0035)
An isolation area between the hole area and the display area, as Baek discloses the holes in the dummy area 731a and 831a of Fig. 8 and Fig. 9 area areas without pixels or emitting layers (para. 0101) and surrounds the holes or openings for the sensor or camera, which correspond, when combining Fig. 7 with Fig. 8 or Fig. 9.
The display area includes
An electroluminescent device on the substrate, as Baek discloses a light emitting layer 631 on a protective layer 639 which corresponds to a substrate (para. 0093 and Fig. 7),
A packaging structure sealing the electroluminescent device, as Baek discloses a housing for a flexible display (para. 0008), including
The isolation area includes an organic layer on the inorganic layer, as Baek discloses a polymeric material filling at least the second opening (para. 0007, 0009,  and 0114), which is a disclosure of a polymeric material between the substrate and the window in the opening, the window 637 in Fig. 7 (para. 0102).
Baek is silent with respect to an inorganic layer and an organic layer alternately stacked,
the inorganic layer extends to the hole area.
               Yoon, in the same field of endeavor of barrier layers for display device (Abstract), discloses inorganic and organic layers alternately stacked (para. 0076 and Fig. 2) and the inorganic layer extends to the hole area, as shown in Fig. 2, which shows the opening (para. 0065 and Fig. 2).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the alternately stacking inorganic and organic layers and extending the layers to the hole area in order to obtain the benefit of avoiding air or moisture penetration as disclosed by Yoon (Yoon, para. 0031).
              Re claim 2:  The combination of Baek and Yoon discloses the hole area included the organic layer on the inorganic packaging layer, as Baek discloses  a polymeric material filling at least the second opening (para. 0007, 0009,  and 0114), which is a disclosure of a polymeric material in the opening as stated in the rejection of claim 1(para. 0102).
Re claim 3: The combination of Baek and Yoon discloses first and second blocking walls and isolation column between the blocking walls and the organic layer covers the blocking wall, as Yoon discloses the organic layer 420 covering the blocking walls and the portions A1, B1, and A2 correspond to  blocking walls.  The reasons for combining the references are the same as stated above in the rejection of claim 2.
Re claim 4:  Baek discloses the layer 1637b in Fig. 17 is polyimide (para. 0131), and in Fig. 7 the layer 637 corresponds to the layer 1637, therefore layer 637 is also polyimide and Baek also discloses the layer 631 and area D in Fig. 7 also are transparent, and Fig. 7 shows that the layers cover an edge of the packaging layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the material may be polyimide, because Baek disclose polyimide as a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 5:  Baek discloses a distance from a surface facing away from the base substrate of the organic layer to the base substrate is approximately equal to a distance from a surface  from the packaging structure in the display area, as Baek discloses, as Baek discloses in Fig. 7 the thickness of the layers 603 in the area AA is approximately equal to the thickness of the layers 603 in the area and 671 and 639 in the area IA.
Re claim 6:  Baek discloses a material of the organic layer is equal to a material of the organic packaging layer, as Baek discloses the layer 1637b in Fig. 17 is polyimide (para. 0131), and in Fig. 7 the layer 637 corresponds to the layer 1637, therefore layer 637 is also polyimide and Baek also discloses the layer 631 and area D in Fig. 7 also are transparent, and Fig. 7 shows that the layers cover an edge of the packaging layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the material may be polyimide, because Baek disclose polyimide as a material of art recognized suitability for an intended purpose (MPEP 2144.07), and Baek also discloses a polymeric material filling in a portion between the substrate and the sensor or camera (para. 0114), which decreases the thickness of the package.
Re claim 7:  The combination of Baek and Yoon discloses acrylic resin, as Yoon discloses the organic layer between the inorganic layers is polyacrylate, for example layer 360 in Fig. 2 and layer 420  in Fig. 3  (para. 0096 and para. 0104 and Fig. 2 and  Fig. 3)
Re claim 8:  Baek discloses the inorganic packaging extends to the peripheral area, as Baek discloses in Fig. 9 the area AA that are active light emitting areas, and Fig. 9 shows the peripheral areas are also covered.  The area 831a in Fig. 9 is a dummy area in which there are not light emitting devices or layers (para. 0101-0102).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 2021/0135151 A1)(“Baek”) in view of Yoon et al (US 2019/0245160 A1)(“Yoon”) as applied to claim 8 above, and further in view of Kishimoto (US 2021/0005843 A1).
Baek in view of Yoon discloses the limitations of claim 8 as stated above.  Baek in view of Yoon is silent with respect to the recited thickness range.
Kishimoto, in the same field of endeavor of organic EL display (Abstract), discloses the thickness opf the organic barrier 14B between inorganic layers in the periphery of the display is 50 nm and less than 200 nm in order to obtain the benefit of protection from moisture (para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness range disclosed by Kishimoto with the device disclosed by Baek in view of Yoon because Kishimoto discloses a thickness range which is approaching the recited range and Kishimoto also discloses that the thickness is a result-effective parameter, and therefore one of ordinary skill in the art would have been able to determine the range by ordinary optimization (MPEP 2144.05).


Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 2021/0135151 A1)(“Baek”) in view of Yoon et al (US 2019/0245160 A1)(“Yoon”).
Baek discloses forming a display panel of an electroluminescent device (para. 0003), as Baek discloses forming a flexible display (Abstract)  which includes organic light emitting diode (para. 0098) including an organic light emitting material between transparent substrates (para. 0098), including
A display area AA, as Baek discloses the area AA is the area of the active light emitting portion of the display (para. 0098)
A peripheral area surrounding the display area
A hole area at the display area, as Baek discloses an opening for a sensor (para. 0007-0008), for example for a camera (para. 0035)
An isolation area between the hole area and the display area, as Baek discloses the holes in the dummy area 731a and 831a of Fig. 8 and Fig. 9 area areas without pixels or emitting layers (para. 0101) and surrounds the holes or openings for the sensor or camera, which correspond, when combining Fig. 7 with Fig. 8 or Fig. 9.
The display area includes
An electroluminescent device on the substrate, as Baek discloses a light emitting layer 631 on a protective layer 639 which corresponds to a substrate (para. 0093 and Fig. 7),
A packaging structure sealing the electroluminescent device, as Baek discloses a housing for a flexible display (para. 0008), including
The isolation area includes an organic layer on the inorganic layer, as Baek discloses a polymeric material filling at least the second opening (para. 0007, 0009,  and 0114), which is a disclosure of a polymeric material between the substrate and the window in the opening, the window 637 in Fig. 7 (para. 0102).
Baek is silent with respect to an inorganic layer and an organic layer alternately stacked,
the inorganic layer extends to the hole area.
               Yoon, in the same field of endeavor of barrier layers for display device (Abstract), discloses inorganic and organic layers alternately stacked (para. 0076 and Fig. 2) and the inorganic layer extends to the hole area, as shown in Fig. 2, which shows the opening (para. 0065 and Fig. 2).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the alternately stacking inorganic and organic layers and extending the layers to the hole area in order to obtain the benefit of avoiding air or moisture penetration as disclosed by Yoon (Yoon, para. 0031).
              Re claim 11:  The combination of Baek and Yoon discloses forming the organic layer on the packaging structure in the hole area, as Baek discloses the hole area included the organic layer on the inorganic packaging layer, as Baek discloses  a polymeric material filling at least the second opening (para. 0007, 0009,  and 0114), which is a disclosure of a polymeric material in the opening as stated in the rejection of claim 1(para. 0102).
Re claim 12:  Baek discloses the inorganic packaging extends to the peripheral area, as Baek discloses in Fig. 9 the area AA that are active light emitting areas, and Fig. 9 shows the peripheral areas are also covered.  The area 831a in Fig. 9 is a dummy area in which there are not light emitting devices or layers (para. 0101-0102).

Claim(s) 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 2021/0135151 A1)(“Baek”) in view of Yoon et al (US 2019/0245160 A1)(“Yoon”).
Baek discloses a display panel, as Baek discloses a flexible display (Abstract)  which includes organic light emitting diode (para. 0098) including an organic light emitting material between transparent substrates (para. 0098), including
A display area AA, as Baek discloses the area AA is the area of the active light emitting portion of the display (para. 0098)
A peripheral area surrounding the display area
A hole area at the display area, as Baek discloses an opening for a sensor (para. 0007-0008), for example for a camera (para. 0035)
An isolation area between the hole area and the display area, as Baek discloses the holes in the dummy area 731a and 831a of Fig. 8 and Fig. 9 area areas without pixels or emitting layers (para. 0101) and surrounds the holes or openings for the sensor or camera, which correspond, when combining Fig. 7 with Fig. 8 or Fig. 9.
The display area includes
An electroluminescent device on the substrate, as Baek discloses a light emitting layer 631 on a protective layer 639 which corresponds to a substrate (para. 0093 and Fig. 7),
A packaging structure sealing the electroluminescent device, as Baek discloses a housing for a flexible display (para. 0008), including
The isolation area includes an organic layer on the inorganic layer, as Baek discloses a polymeric material filling at least the second opening (para. 0007, 0009,  and 0114), which is a disclosure of a polymeric material between the substrate and the window in the opening, the window 637 in Fig. 7 (para. 0102).
Baek is silent with respect to an inorganic layer and an organic layer alternately stacked,
the inorganic layer extends to the hole area.
               Yoon, in the same field of endeavor of barrier layers for display device (Abstract), discloses inorganic and organic layers alternately stacked (para. 0076 and Fig. 2) and the inorganic layer extends to the hole area, as shown in Fig. 2, which shows the opening (para. 0065 and Fig. 2).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the alternately stacking inorganic and organic layers and extending the layers to the hole area in order to obtain the benefit of avoiding air or moisture penetration as disclosed by Yoon (Yoon, para. 0031).
              Re claim 14:  The combination of Baek and Yoon discloses the hole area included the organic layer on the inorganic packaging layer, as Baek discloses  a polymeric material filling at least the second opening (para. 0007, 0009,  and 0114), which is a disclosure of a polymeric material in the opening as stated in the rejection of claim 1(para. 0102).
Re claim 15: The combination of Baek and Yoon discloses first and second blocking walls and isolation column between the blocking walls and the organic layer covers the blocking wall, as Yoon discloses the organic layer 420 covering the blocking walls and the portions A1, B1, and A2 correspond to  blocking walls.  The reasons for combining the references are the same as stated above in the rejection of claim 2.
Re claim 16:  Baek discloses the layer 1637b in Fig. 17 is polyimide (para. 0131), and in Fig. 7 the layer 637 corresponds to the layer 1637, therefore layer 637 is also polyimide and Baek also discloses the layer 631 and area D in Fig. 7 also are transparent, and Fig. 7 shows that the layers cover an edge of the packaging layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the material may be polyimide, because Baek disclose polyimide as a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 17:  Baek discloses a distance from a surface facing away from the base substrate of the organic layer to the base substrate is approximately equal to a distance from a surface  from the packaging structure in the display area, as Baek discloses, as Baek discloses in Fig. 7 the thickness of the layers 603 in the area AA is approximately equal to the thickness of the layers 603 in the area and 671 and 639 in the area IA.
Re claim 18:  The combination of Baek and Yoon discloses acrylic resin, as Yoon discloses the organic layer between the inorganic layers is polyacrylate, for example layer 360 in Fig. 2 and layer 420  in Fig. 3  (para. 0096 and para. 0104 and Fig. 2 and  Fig. 3)
Re claim 19:  Baek discloses the inorganic packaging extends to the peripheral area, as Baek discloses in Fig. 9 the area AA that are active light emitting areas, and Fig. 9 shows the peripheral areas are also covered.  The area 831a in Fig. 9 is a dummy area in which there are not light emitting devices or layers (para. 0101-0102).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 2021/0135151 A1)(“Baek”) in view of Yoon et al (US 2019/0245160 A1)(“Yoon”) as applied to claim 19 above, and further in view of Kishimoto (US 2021/0005843 A1).
Baek in view of Yoon discloses the limitations of claim 19 as stated above.  Baek in view of Yoon is silent with respect to the recited thickness range.
Kishimoto, in the same field of endeavor of organic EL display (Abstract), discloses the thickness opf the organic barrier 14B between inorganic layers in the periphery of the display is 50 nm and less than 200 nm in order to obtain the benefit of protection from moisture (para. 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the thickness range disclosed by Kishimoto with the device disclosed by Baek in view of Yoon because Kishimoto discloses a thickness range which is approaching the recited range and Kishimoto also discloses that the thickness is a result-effective parameter, and therefore one of ordinary skill in the art would have been able to determine the range by ordinary optimization (MPEP 2144.05).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/              Primary Examiner, Art Unit 2895